                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


MICHAEL EYER, JESSE SALINAS, ANGEL
YANEZ,
           Plaintiffs                                            SA-17-CV-01212-JKP
-vs-
FRANCISCO ROMAN RIVERA, SR.,
PANTHER II TRANSPORTATION, INC.,
D/B/A PANTHER EXPEDITED SERVICES,
INC.; AND PRIME LOGISTICS INC.,
             Defendants

             MEMORANDUM OPINION and ORDER GRANTING
   PANTHER II TRANSPORTATION, INC.’S MOTION FOR PARTIAL SUMMARY
                           JUDGMENT


       Before the Court is Defendant Panther II Transportation, Inc. d/b/a Panther Premium

Logistics, Inc.’s (hereinafter “Panther”) Motion for Partial Summary Judgment. Panther seeks

summary judgment on Plaintiffs’ causes of action of negligent hiring, negligent training,

negligent supervision, and negligent qualification. ECF. No. 50. Plaintiffs did not respond to the

motion. After due consideration, the Court concludes the Motion shall be granted.

                     FACTUAL AND PROCEDURAL BACKGROUND

       This dispute arises out of an automobile accident that occurred on September 7, 2017 in

San Antonio, Texas. ECF. No. 12. Plaintiff Michael Eyer was driving an Isuzu NPR, and

Plaintiffs Jesse Salinas and Angel Yanez were passengers in the vehicle. Id. Defendant Francisco

Roman Rivera, Sr. was operating a Freightliner tractor when he collided with the rear end of the

Isuzu. ECF. No. 50. At the time of the accident, Mr. Rivera was a Panther employee who,

undisputedly, was acting in the course and scope of his employment. ECF. No. 50-1.
          On October 2, 2017, Plaintiffs filed their “Original Petition” in the 288th Judicial District

Court of Bexar County (a state civil trial court). ECF. No. 1. On November 29, 2017, Defendants

Rivera and Panther removed this action to federal court based on diversity jurisdiction. ECF.

No.12. Plaintiffs bring causes of action for ordinary negligence and negligence per se against

Panther and Defendant Rivera, alleging Panther is vicariously liable for Rivera’s conduct under

the theory of respondeat superior. Id. Additionally, Plaintiffs bring independent causes of action

against Panther for negligent hiring, negligent training, negligent supervision, and negligently

qualifying Defendant Rivera as a commercial motor vehicle operator. Id.

          Panther stipulates “at the time of the accident made the basis of this lawsuit on September

7, 2017, Defendant Francisco Roman Rivera, Sr. was acting in the course and scope of his

employment for Panther II Transportation, Inc. d/b/a Panther Premium Logistics, Inc.” ECF. 50-

1. Panther also stipulates “Mr. Rivera was in furtherance of business for Panther II

Transportation, Inc. d/b/a Panther Premium Logistics, Inc. at the time of the accident in question

and Panther II Transportation, Inc. d/b/a Panther Premium Logistics, Inc.is vicariously

responsible for the acts and/or omissions, if any, of Mr. Rivera for the accident made the basis of

this lawsuit.” Id.

          On July 29, 2019, Panther filed this motion seeking partial summary judgment on

Plaintiffs’ causes of action against Panther for negligent hiring, negligent training, negligent

supervision, and negligently qualifying Defendant Rivera as a commercial motor vehicle

operator.1 ECF. No. 50.




      1
        Panther does not move for summary judgment on Plaintiffs’ negligence per se claims. Plaintiffs’ negligence
per se cause of action is the subject of a separate Motion to Dismiss for Failure to Properly Plead.
                                     STANDARD OF REVIEW

         Under Federal Rule of Civil Procedure 56(a), courts “grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.”2 “As to materiality, the substantive law will identify which facts

are material,” and a fact is “material” only if it “might affect the outcome of the suit under the

governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When “the evidence

is such that a reasonable jury could return a verdict for the nonmoving party,” a dispute over a

material fact qualifies as “genuine” within the meaning of Rule 56. Id. Because there must be a

genuine dispute of material fact, “the mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary judgment.” Id. at

247-48. There is no genuine dispute for trial when “the record taken as a whole could not lead a

rational trier of fact to find for the nonmoving party.” Scott v. Harris, 550 U.S. 372, 380 (2007)

(quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)).

         The “party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion.” Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986). “When a party moves for summary judgment on claims on which the opposing

parties will bear the burden of proof at trial, the moving party can meet its summary judgment

obligation by pointing the court to the absence of admissible evidence to support the

nonmovants’ claims.” Armas v. St. Augustine Old Roman Catholic Church, No. 3:17-CV-2383-

D, 2019 WL 2929616, at *2 (N.D. Tex. July 8, 2019) (citing Celotex Corp., 477 U.S. at 325).

         In determining the merits of a motion summary judgment, a court must view all facts and

reasonable inferences drawn from the record “in the light most favorable to the party opposing

     2
      Although 2010 amendments replaced “issue” with “dispute,” the summary judgment standard “remains un-
changed.” Fed. R. Civ. P. 56 advisory committee notes (2010 amend.).
the motion.” Heinsohn v. Carabin & Shaw, P.C., 832 F.3d 224, 234 (5th Cir. 2016) (citation

omitted). If the movant carries its initial burden, the burden shifts to the nonmovant to present

competent summary judgment evidence showing the existence of a genuine dispute of material

fact. Matsushita, 475 U.S. at 586-87; see also Fed.R.Civ.P. 56(c). Upon the shifting burden, the

nonmoving party “must do more than simply show that there is some metaphysical doubt as to

the material facts.” Matsushita, 475 U.S. at 586. In other words, “[u]nsubstantiated assertions,

improbable inferences, and unsupported speculation are not sufficient to defeat a motion for

summary judgment.” Heinsohn, 832 F.3d at 234 (citation omitted). Furthermore, the courts have

“no duty to search the record for material fact issues.” RSR Corp. v. Int’l Ins. Co., 612 F.3d 851,

857 (5th Cir. 2010); accord Hernandez v. Yellow Transp., Inc., 670 F.3d 644, 651 (5th Cir.

2012).

                                         DISCUSSION

         Panther moves for partial summary judgment regarding Plaintiffs’ causes of action

against Panther for negligent hiring, negligent training, negligent supervision, and negligently

qualifying Defendant Rivera as a commercial motor vehicle operator. ECF. No. 50. Panther

contends it is entitled to judgment as a matter of law because its stipulations that Defendant

Rivera was acting within the course and scope of his employment with Panther, and his actions

were in furtherance of Panther’s business at the time of the accident render Plaintiffs’ negligent

hiring, training, supervision, and qualification claims superfluous. Id. Because the asserted

causes of action against Rivera for which Panther may be vicariously liable are mutually

exclusive from the direct claims against Panther for any negligent hiring, supervision, training,

and retention or qualification of Rivera, Panther contends Plaintiff cannot pursue both. Plaintiffs

did not file a response to Panther’s Motion.
       The common-law doctrine of respondeat superior holds one person (who is without fault)

liable for the acts of another based solely on the relationship between them. Painter v. Amerimex

Drilling I, Ltd., 561 S.W.3d 125, 130-31 (Tex. 2018), reh’g denied (Dec. 14, 2018) (quoting St.

Joseph Hosp. v. Wolff, 94 S.W.3d 513, 540 (Tex. 2002)). Vicarious liability imposes liability on

an employer for its employee’s negligence if “at the time of the negligent conduct, the worker (1)

was an employee and (2) was acting in the course and scope of his employment.” Painter, 561

S.W.3d at 131; Goodyear Tire & Rubber Co. v. Mayes, 236 S.W.3d 754, 757 (Tex. 2007).

Conversely, direct causes of action asserting negligent hiring, negligent training, negligent

supervision, and negligent qualification are based on the employer’s own negligent conduct and

not the employee’s negligent conduct. Williams v. McCollister, 671 F. Supp. 2d 884, 888 (S.D.

Tex. 2009).

       In cases involving ordinary negligence, direct causes of action which impose liability on

an employer for its own negligence (e.g., negligent hiring) and causes of action which impose

liability on an employer for its employee’s negligence (vicarious liability) are “mutually

exclusive modes of recovery.” Rosell v. Cent. W. Motor Stages, Inc., 89 S.W.3d 643, 654 (Tex.

App.—Dallas 2002, pet. denied). Therefore, in cases when a plaintiff pleads only ordinary

negligence and an employer stipulates to vicarious liability, “the employee’s competence and the

employer’s own negligence in hiring, failing to properly train, or negligently supervising become

irrelevant.” Williams v. McCollister, 671 F. Supp.2d 884, 888 (S.D. Tex. 2009). Therefore,

Plaintiffs may not advance ordinary negligence claims against an employer under both vicarious

liability (respondeat superior) and direct liability (negligent hiring and negligent supervision)

“where the derivative liability of the owner has already been established by an admission or
stipulation of agency or course and scope of employment.” Plascencia v. Hillman, No. 19-CV-

40, 2019 WL 4087439, at*4 (W.D. Tex. July 3, 2019).

       In the present case, Plaintiffs’ causes of action against Defendant Rivera and Panther are

all based in ordinary negligence, not gross negligence and are supported by the same facts. ECF.

No. 12. Panther stipulated Defendant Rivera was its employee and was acting in the course and

scope of his employment at the time of the accident that forms the basis of this lawsuit. ECF. No.

50-51. Panther also stipulated it is vicariously liable for Defendant Rivera’s acts and/or

omissions, if any, regarding the subject automobile accident. Id. Therefore, Panther does not

contest any potential vicarious liability should a trier of fact find Defendant Rivera was

negligent.

       Because Plaintiffs plead only ordinary negligence, and Panther does not contest vicarious

liability, Plaintiffs’ cause of action based upon vicarious liability is mutually exclusive of their

causes of action based on Panther’s own negligence in hiring, failing to properly train, or

negligently supervising or negligently qualifying Rivera. See Williams, 671 F. Supp.2d at 888.

       Because Plaintiffs cannot pursue both theories of recovery, Panther is entitled to

summary judgment on Plaintiffs’ negligent hiring, negligent training, negligent supervision, and

negligent qualification claims against Panther. See id.

                                         CONCLUSION

       For the foregoing reasons, the Court GRANTS Panther II Transportation, Inc. d/b/a

Panther Premium Logistics, Inc.’s Motion for Partial Summary Judgment on Plaintiffs’ negligent

hiring, negligent training, negligent supervision, and negligent qualification claims.
It is so ORDERED.

SIGNED this 25th day of October, 2019.




                           JASON PULLIAM
                           UNITED STATES DISTRICT JUDGE
